Citation Nr: 1716034	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus prior to June 20, 2016.

2. Entitlement to an initial disability rating in excess of 10 percent for vaginitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served in the Arizona Army National Guard and had active duty from March 2000 to July 2000 and from September 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  Subsequently, in a December 2016 rating decision, the RO granted an increased disability rating of 100 percent from June 20, 2016 for diabetes mellitus but not earlier.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In June 2016, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript of which has been associated with the claims file. 


FINDING OF FACT

The Veteran passed away in March 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, according to a Certificate of Death from the State of Arizona Department of Health Services Office of Vital Records, the Veteran passed away in March 2017, during the pendency of this appeal.  As a veteran's claim does not survive her death, this appeal is now moot.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994) (superseded by 38 U.S.C.A. § 5121A (West 2014) only with respect to the issue of substitution).  Accordingly, this appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

As the Board makes no decision on the merits of this appeal, this dismissal does not affect the right of an eligible person to substitute in as the appellant for purposes of processing these claims to completion.  38 U.S.C.A. § 5121A; 38 C.F.R. § 20.1106 (2016).  Eligibility for substitution is prescribed in 38 C.F.R. § 3.1000(a)(1) through (5) (2016) in accordance with 38 C.F.R. § 3.1010(d) (2016).  A request for substitution must be filed no later than one year from the date of the Veteran's death with the RO from which these claims originated.  38 U.S.C.A. § 5121A; 38 C.F.R. 
§ 3.1010(b) (2016).  


ORDER

The appeal is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


